Citation Nr: 1111922	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  91-22 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for deformity of the feet.

(The issue of whether the Veteran is entitled to a waiver of overpayment is the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1991 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran originally sought entitlement to service connection for hammer toes of both feet in February 1967.  After obtaining the Veteran's service treatment records (STRs), the RO denied the Veteran's claim, characterized as a deformity of the feet, in March 1967.  The rating decision noted that the disability, described as pes planus of both feet with claw toes and hallux valgus and secondary arthritis of the tarsal bones, was held to be a congenital deformity that was not aggravated during service.  The rating decision also noted that the Veteran's induction examination should be obtained.

The Board notes that service connection may not be established for congenital defects but service connection may be granted for congenital diseases.  See Winn v. Brown, 8 Vet. App. 510 (1996); see also VAOPGCPRECs 1-90, 67-90, 82-90; 38 C.F.R. §§ 3.303(c), 4.9 (2010). 

The RO provided notice of the rating decision, along with appellate rights, in March 1967.  There is no indication in the claims folder that the Veteran responded to the notice.  

Additional STRs, essentially duplicative of those already of record, were received in April 1967.  The RO determined that the evidence did not warrant a change in the prior determination.  

The Veteran sought to reopen his claim in March 1991.  He submitted a VA Form 21-526, Veteran's Application for Compensation or Pension.  Of record is a VA Form 21-6789, Deferred or Confirmed Rating Decision, dated in March 1991.  Although this appeared to be a decision on the claim, the entry is contained in the section relating to a Deferred Rating Decision.  The determination was that the Veteran's 21-526 was duplicate of a previously disallowed claim.

The RO issued a notification letter in March 1991.  The letter informed the Veteran that the RO had considered his duplicate application for service connected disability for a "feet" condition.  The prior denial, and notice, was referenced.  The letter further advised that the Veteran had one year from the date of notification to appeal and that he had not.  The Veteran was informed of his appellate rights.

The Veteran submitted a notice of disagreement (NOD) in April 1991.  The RO issued a statement of the case (SOC) in May 1991.  The Veteran submitted a VA Form 1-9, Appeal to Board of Veterans Appeals, that was received in June 1991.  Thus, he had perfected an appeal of the denial to reopen his claim for service connection.

The Veteran had requested a Board hearing in his case at the time he submitted his appeal.  He was scheduled for a hearing on October 1, 1991, and was provided notice of the date in September 1991.  Of records is a VA Form 21-4138, Statement in Support of Claim, dated October 1, 1991.  The Veteran said the statement was in regard to his claim for service connection for a bilateral foot impairment.  He said that new and material evidence was available at the VA medical center (VAMC) in Marion, Illinois.  He said he received treatment at the VAMC after his discharge from service.  He asked that records from 1967 to the present (October 1991) be obtained.  

There is an unsigned annotation on the reverse side of the form.  The annotation said the Veteran appeared at the Disabled American Veterans (DAV) office and did not want his personal hearing at this time.  He requested that the "4138" be used to reopen his claim.

The RO issued a Confirmed Rating Decision in October 1991.  The determination was that new and material evidence had not been received to reopen the claim for service connection.  The Veteran was provided with two letters that advised him on the adjudication of his claim.  The first letter, dated in October 1991, said the RO had reviewed the evidence consisting of the Veteran's STRs and his October 1991 statement, but found the evidence was not new and material.  The second letter, dated in November 2001, provided a more detailed explanation for the denial.  Each letter included notice of appellate rights.

There is no indication in the claims folder of anything further from the Veteran until he submitted a claim for nonservice-connected disability pension benefits in February 1998.  There was no further action taken by the RO in regard to the disability compensation claim.

The Board notes that the Veteran's claim of March 1991 is still on appeal.  The Veteran perfected his appeal of the denial to reopen in June 1991.  There is no evidence of record to demonstrate that he withdrew his appeal at any time.  The fact that he submitted a statement in support of his claim and identified outstanding VA records, does not and cannot constitute a withdrawal of his pending appeal.  After review of the statement, the Board finds that there is no basis to conclude that the Veteran intended to withdraw his pending appeal.

A "new" claim is not originated absent the valid withdrawal of a pending appeal.  See 38 C.F.R. §§ 19.125(b), (c), 19.126 (1991).  The Veteran was represented by the DAV at the time of his claim in October 1991.  However, he submitted his own NOD and appeal.  Accordingly, not even his representative was authorized to withdraw his appeal at that point.  38 C.F.R. § 19.125(c).  The same regulatory provision also says the agency of original jurisdiction may not withdraw a NOD or substantive appeal after filing of either or both.  

Given the above evidence the Board can only conclude that the Veteran's claim of March 1991 remains on appeal.

In light of the Board's determination, additional development is required in keeping with changes in law and regulation, VA General Counsel opinions, and decisions by the United States Court of Appeals for Veterans Claims (Court).

Accordingly, the case is REMANDED for the following action:

1.  Provide the notice required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes notice pertaining to new and material evidence cases, to include the reasons for the prior denial, as well as notice specific to establish service connection for a congenital foot deformity.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The above notice should request that that the Veteran identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any pertinent medical records identified by the Veteran that are not already of record.  

The Veteran submitted a statement in October 1991 wherein he reported VA treatment since 1967.  Those VA records, as well as any additional VA, federal, or military records identified by the Veteran, must be obtained unless it is determined that they do not exist or cannot be obtained.  This effort must be made whether new and material evidence is received or not.  Private records, properly identified by the Veteran and authorized for VA to obtain, must also be obtained.

3.  If the additional development results in a determination that new and material evidence has been received to reopen the claim, the Veteran should be afforded a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail in the examination report.

The examiner is requested to provide an opinion in response to the following questions.  In responding, the examiner is asked to express the requested opinion as to whether 1) it is as least as likely as not (a 50 percent probability or greater); or, 2) it is not as least likely as not.  

* Does the evidence support that the Veteran's foot condition represents a congenital disorder or a congenital disease?

* If the examiner determines that the condition is a congenital one, did the Veteran's congenital condition undergo a worsening, or aggravation, during service?  

The report of examination must include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

4.  The RO must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


